internal_revenue_service number release date index number ------------------------------ ------------------------------------------- ----------------------------- ---------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to plr-121432-12 date date ----------------------------- legend taxpayer ----------------------------------------- state a state b city a b c d ------------- ------------- -------------- -- --- ----- --- dear -------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below the facts as represented by the taxpayer are as follows taxpayer is a state a corporation taxpayer is a large solar developer headquartered in city state b with numerous projects completed or underway in more than a dozen states taxpayer files a consolidated tax_return taxpayer designs finances and installs residential and commercial solar photovoltaic systems on the roofs of houses big-box stores schools and other buildings throughout the united_states it also provides on-going monitoring and repair services for the systems it installs taxpayer usually retains ownership of the systems and either leases them to the homeowners and businesses or sells electricity from them plr-121432-12 to such customers under long-term power contracts however it makes direct sales in some cases to homeowners who prefer to own the typical system is a set of solar photovoltaic panels mounted on the roof of a home or other building wiring and an inverter to convert the electricity from ac to dc taxpayer is starting to include batteries with some systems the typical residential battery has a storage capacity of b kwh and a power rating of a kwh and can store from b to c of the expected average daily energy output of the solar system it is usually mounted next to the inverter and electrical panel a typical battery has useful_life of approximately b years after which it will be replaced if the related customer agreement remains in effect the primary use of the battery is to make the best use of solar electricity and correct for deficiencies in the photovoltaic system since it produces energy during daylight hours in a pattern that may not match peak usage by the customer the battery allows the customer to store the solar electricity during the day and use it later after the sun has set when customer usage increases it can also serve four other purposes the battery puts the customer in a position to save money by storing electricity from both the system and the grid during off-peak hours to be used by the customer during peak hours or supplied back to the grid during peak hours under a net metering arrangement under a net metering arrangement a customer can supply the excess electricity generated by the system to the local utility and credit the value against its future electricity bills from the utility the battery also allows the customer to regulate the ramp rate at which electricity is fed into the grid in areas where the large amount of intermittent renewable generating equipment makes it hard for the grid to accommodate additional renewable generators ramp control may be called for if output from renewables such as solar and wind fluctuates rapidly forcing all generators to reduce the amount of energy they feed into the grid this can lead to lost revenue or grid instability a battery gives the solar system the option of storing power in the battery during fast ramp periods rather than let the electricity go to waste the battery can also provide ancillary services to the grid like regulation services where the customer is given additional billing credit for being willing to let the grid pull electricity from the battery and shed electricity to the battery when needed to stabilize the grid the electricity grid operates at a frequency of d cycles per second hz when the supply of electricity and the demand for it or load are in balance if the supply increases in relation to load then the frequency increases to avoid problems from imbalances in supply and demand the grid relies on electricity generators who have bid to provide regulation services to increase or reduce output from their power plr-121432-12 plants within seconds of receiving notice solar power projects have a hard time doing this because of their dependence on the sun by adding a storage device a solar facility puts itself in a position to be able to provide regulation services in the same way as other power plants finally the battery can be used by a customer to reduce its demand charges for electricity demand charges are the opposite of a capacity payment to a generator the customer may have to pay a separate charge for the ability to draw on electricity from the grid a customer could use the battery to shave its peak usage and therefore reduce its peak reservation charge solar systems generate electricity when the sun shines they do not after the sun sets adding a battery puts the owner in a better position to try to limit its peak usage of electricity from the grid the battery permits the customer to store electricity from both the system and the grid during off-peak hours to be used by the customer during peak hours or supplied back to the grid during peak hours under a net metering arrangement this ruling_request concerns property owned by taxpayer rulings requested the taxpayer has requested the service to rule that i the storage device will be considered part of the energy_property within the meaning of sec_48 and therefore an investment_credit may be claimed on its full cost and ii the investment_credit claimed on the storage device will be subject_to recapture in the same circumstances as the credit claimed on the rest of the solar sytem and will not be subject_to a separate cliff and law and analysis sec_48 of the code provide that the energy_percentage i sec_30 percent in the case of energy_property described in paragraph a i but only with respect to periods ending before date sec_48 provides that the term energy_property means any property which is equipment which uses solar_energy to generate electricity to heat or cool or provide hot water for use in a structure or to provide solar process heat excepting property used to generate energy for the purposes of generating energy for the purposes of heating a swimming pool plr-121432-12 sec_1_48-9 of the regulations provides that in order to qualify as energy_property under sec_48 of the code property must be depreciable_property with an estimated_useful_life when placed_in_service of at least three years and constructed after certain dates sec_1_48-9 of the regulations provides in part that energy_property includes solar_energy_property the term solar_energy_property includes equipment and materials and parts related to the functioning of such equipment that use solar_energy directly to generate electricity generally these functions are accomplished through the use of equipment such as collectors property that uses as an energy source fuel or energy derived indirectly from solar_energy such as ocean thermal energy fossil fuel or wood is not considered solar_energy_property sec_1_48-9 of the regulations provides in part that solar_energy_property includes equipment that uses solar_energy to generate electricity and includes storage devices and parts related to its functioning however solar_energy_property used to generate electricity includes only equipment up to but not including the stage that transmits or uses electricity sec_1_48-9 of the regulations provides in part that solar_energy_property does not include equipment auxiliary equipment that use a source of power other than solar to provide usable energy such equipment is solar_energy_property i only if its use of energy from sources other than solar_energy does not exceed percent of its total energy output in an annual measuring period and ii only to the extent of its basis or cost allocable to its use of solar_energy during an annual measuring period an annual measuring period for an item of dual use equipment is the day period beginning the day after the last day of the immediately preceding annual measuring period the allocation of energy use required for purposes of paragraph d i and ii of this section may be made by comparing on a btu basis energy input to dual use equipment from solar_energy with energy input from other sources sec_1_48-9 provides in part that if on a btu basis only percent of the total energy input to certain equipment is from solar_energy then only percent of the cost_basis of such equipment qualify for the energy_credit if in a subsequent taxable_year the basis or cost allocable to their use of solar_energy falls below eighty percent recapture may be required thus if on a btu basis only percent of the total energy input to that equipment for the day period is from solar_energy then there will be complete recapture of the credit if however for that day period the portion of that equipment’s total energy input that is from solar_energy is less than percent but greater than or equal to percent then only a proportional amount of credit will be recaptured during the taxable_year however no additional credit is allowable for that equipment in a subsequent taxable_year if the portion of its basis or cost allocable to use of solar_energy increases above what it was for a previous taxable_year collectively the ‘cliff’ plr-121432-12 in the instant case the regulations clearly provide that solar_energy_property includes a storage device the main function of the storage device is to make the best use of solar electricity and correct for deficiencies in the photovoltaic system since it produces energy during daylight hours in a pattern that may not match peak usage by the customer the storing of electricity for use at a later time is a classic use of a battery and hence a storage device further although the device will be used to store electricity to be used at another time the device does not constitute transmission equipment however the facts indicate that the battery permits the customer to store electricity from both the system and the grid during off-peak hours to be used by the customer during peak hours or supplied back to the grid during peak hours under a net metering arrangement accordingly based on the foregoing we conclude that i the storage device will be considered part of the energy_property within the meaning of sec_48 and therefore an investment_credit may be claimed on its full cost and ii the investment_credit claimed on the storage device will not be subject_to recapture in the same circumstances as the credit claimed on the rest of the solar system but will in fact be subject_to a separate cliff cited in sec_1 d of the regulations in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling we express no opinion concerning any issue not directly addressed in this ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
